                      Case 1:19-cv-00150-DLF Document 25 Filed 04/19/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                        District
                                                  __________     of Columbia
                                                              District of __________


      BROIDY CAPITAL MANAGEMENT LLC, et al.                       )
                             Plaintiff                            )
                                v.                                )      Case No.   1:19-cv-00150-DLF
                 NICOLAS D. MUZIN, et al.                         )
                            Defendant                             )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Defendant Joseph Allaham                                                                                            .


Date:          04/19/2019                                                                    /s/ Laura E. Zell
                                                                                            Attorney’s signature


                                                                                         Laura E. Zell 1044336
                                                                                        Printed name and bar number


                                                                                             Arent Fox LLP
                                                                                           1717 K Street, NW
                                                                                       Washington, DC 20006-5344
                                                                                                  Address

                                                                                         laura.zell@arentfox.com
                                                                                              E-mail address

                                                                                             (202) 857-6032
                                                                                             Telephone number

                                                                                             (202) 857-6395
                                                                                               FAX number


            Print                        Save As...                                                                   Reset
